 Case: 1:16-cv-09788 Document #: 501 Filed: 01/15/20 Page 1 of 9 PageID #:13067




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

MAUI JIM, INC., an Illinois            )
Corporation,                           )
                                       ) No. 16-cv-09788
      Plaintiff,                       )
                                       ) Hon. Marvin E. Aspen
v.                                     )
                                       )
SMARTBUY GURU ENTERPRISES, a           )
Cayman Island Company, MOTION          )
GLOBAL LTD., a Hong Kong Company,      ) FILED UNDER SEAL
SMARTBUYGLASSES SOCIETÀ A              )
RESPONSABILITÀ LIMITATA, an            )
Italian company, SMARTBUYGLASSES       )
OPTICAL LIMITED, a Hong Kong           )
company,                               )
                                       )
              Defendants.              )


   PLAINTIFF’S SUPPLEMENTAL BRIEF ON ‘THE ISSUE OF AUTHORIZED
 FIRST SALES AS PART OF THE FIRST SALE DOCTRINE’ PURSUANT TO THE
              COURT’S DECEMBER 5, 2019 ORDER (ECF 495)


                                       John Gabrielides
                                       BARNES & THORNBURG LLP
                                       One North Wacker Drive, Suite 4400
                                       Chicago, IL 60606

                                       Michelle M. Mikol
                                       BARNES & THORNBURG LLP
                                       1717 Pennsylvania Avenue NW, Suite 500
                                       Washington, DC 20006

                                       Attorneys for Plaintiff
     Case: 1:16-cv-09788 Document #: 501 Filed: 01/15/20 Page 2 of 9 PageID #:13068




I.       INTRODUCTION

         On December 5, 2019, the Court asked the parties to file supplemental briefing on their

motions for summary judgment regarding “the issue of authorized first sales as part of the first sale

doctrine.” (ECF 495.) A “first sale” authorized by the trademark owner is a necessary threshold

condition for application of the “first sale” doctrine, also known as the “exhaustion” doctrine1.

Without an authorized first sale, the defense cannot be invoked. Under the first sale doctrine, the

right of a producer to control the distribution of its trademarked product terminates after the first

sale of the product, unless one of several well-defined exceptions to the first sale doctrine applies,

such as the material differences exception and sponsorship exception. Delta Air Lines, Inc. v. TDM

Investments, LLC, No. 18-CV-968, 2018 WL 3819108, at *2 (N.D. Ill. Aug. 10, 2018). Because

SmartBuy cannot establish that the MAUI JIM-branded sunglasses it sold were the subject of

authorized “first sales” by Maui Jim, the first sale defense does not apply.

II.      THE ‘FIRST SALE’ DOCTRINE REQUIRES AN AUTHORIZED ‘FIRST SALE’

         This fundamental principal is explained in the Ryan, RFA Brands, Microban, and Liz

Claiborne cases discussed below.2 Indeed, the Courts in Ryan, RFA Brands, and Microban granted

summary judgment or a preliminary injunction to the plaintiffs over the defendants’ reliance on

the first sale doctrine, precisely because the defendants had failed to prove that the plaintiffs had

authorized the initial sales of the products.3


1
  See Microban Prods. Co. v API Industries, Inc., No. 14 Civ. 41(KPF), 2014 WL 1856471, *9
(S.D.N.Y. May 8, 2014). See also ECF 259, at 31-32 (SBG raises affirmative defense of
“Exhaustion,” based on the “first sale doctrine and/or the doctrine of exhaustion”).
2
 See also Maui Jim’s summary judgment briefs: ECF 427, at 26-27; ECF 464, at 19-22; ECF 490,
at 5-14.
3
  Even if a reseller establishes that the goods were the subject of an authorized first sale by the
trademark owner, that does not end the first sale doctrine analysis. If the goods that are later sold
materially differ from those that were sold with the trademark owner’s authorization, or if the
    Case: 1:16-cv-09788 Document #: 501 Filed: 01/15/20 Page 3 of 9 PageID #:13069




               1.      Ryan v. Volpone Stamp

        Nolan Ryan, the Hall of Fame pitcher, licensed the defendant to manufacture and sell

NOLAN RYAN watches, train sets, teddy bears, and more. 107 F.Supp.2d 369, 373 (S.D.N.Y.

2000). After Ryan terminated the license, defendant continued to manufacture and sell NOLAN

RYAN-branded goods as it had done pre-termination. Id. at 374-75. Ryan sued for trademark

infringement. Defendant invoked the first sale doctrine, relying on the fact that Ryan had

authorized the production of the goods before termination and the goods were manufactured before

termination. Id. at 379. Therefore, defendant argued, the goods were genuine and “consumers

received exactly what they expected,” making confusion impossible. Id. at 380.4

        The Court rejected the argument, explaining the critical role of the “first sale” in the “first

sale” doctrine. Even though the NOLAN RYAN-branded goods that defendant sold after

termination of the license had been manufactured before the license was terminated, they were not

genuine.




reseller sells the goods in a manner that creates confusion, then the first sale doctrine does not
apply even if the trademark owner authorized the first sale of the goods. See Microban, 2014 WL
1856471, *12-13 (Court finds that even if defendant had been able to establish the required
“authorized first sale,” defendant would not have been able successfully invoke the doctrine
because both the “material difference” and “sponsorship” exceptions applied); RFA Brands LLC
v. Beauvais, No 13-14615, 2014 WL 7780975, *9 (E.D. Mich. Dec. 23, 2014) (defendant’s reliance
on the first sale doctrine would have failed under the “material difference” exception even if
plaintiffs had authorized the first sales). As discussed in Maui Jim’s main briefs, the sunglasses
that SBG sold materially differ from the sunglasses that Maui Jim sold, and SBG sold MAUI JIM-
branded sunglasses by using the MAUI JIM mark in a manner that gave the false impression that
SBG was one of Maui Jim’s authorized retailers. (ECF 427, 27-35; ECF 464, 19-25; ECF 490, 14-
30.) Thus, in this case, the first sale defense fails for each of three independent reasons.
4
 SBG makes the same argument here: “SmartBuyGlasses provided consumers exactly what they
expected: authentic Maui Jim eyewear (identical to what Maui Jim sells).” ECF 483, at 30.

                                                  2
  Case: 1:16-cv-09788 Document #: 501 Filed: 01/15/20 Page 4 of 9 PageID #:13070




            Defendant erroneously concentrates on the date the goods were manufactured rather
            than whether their subsequent sale was authorized. …

            If the trademark owner did not approve the original sale, the goods cannot be
            considered genuine as a matter of law and infringement is established.

Id. at 382 (emphasis added). Because Nolan Ryan did not approve of the original sale of the

products:

            [defendant] had no right to sell Nolan Ryan products after its license was terminated
            regardless of when the goods were manufactured. Plaintiff had not authorized the initial
            sale or released them into the stream of commerce. As such, neither the first sale rule
            nor the genuine goods doctrine serves as a proper defense in the case at bar.

Id. at 383. The Court emphasized the indispensability of an authorized first sale in the first sale

doctrine: “the goods sold by [defendant] after termination of the license cannot be considered

genuine because Plaintiff never consented to the sale of those goods in the first sale.” Id.

                2.      RFA Brands v. Beauvais

       This case similarly illustrates that a product that was not the subject of an authorized first

sale by the trademark owner is not covered by the first sale doctrine. The RFA Brands plaintiffs

sold electronic devices through authorized distributors and retailers. No. 13-14615, 2014 WL

7780975, *1 and *4 (E.D. Mich. Dec. 23, 2014). Defendant was not one of plaintiffs’ distributors

or retailers but nevertheless obtained and re-sold plaintiffs’ products, at prices below plaintiffs’

wholesale prices. 2014 WL 7780975, *1.

       Defendant relied on the first sale doctrine but the Court held, on summary judgment, that

the doctrine did not apply because defendant could not establish that “the trademark owner

authorized the first sale of the goods.” Id. at *7. The Court found “defendant at best can only

speculate as to the origin of such products.” Id. at 8 (emphasis in original). The goods were not

genuine because “goods are not genuine goods until their sale is authorized by the trademark

owner.” Id. at *8 (quoting FURminator, Inc. v. Kirk Weaver Enterprises, Inc., 545 F. Supp. 2d

                                                  3
    Case: 1:16-cv-09788 Document #: 501 Filed: 01/15/20 Page 5 of 9 PageID #:13071




685, 690 (N.D. Ohio 2008)). “Accordingly, defendant has not established that the first sales of the

products at issue were ‘authorized’ and plaintiffs are entitled to summary judgment on their

trademark infringement claim.” 2014 WL 7780975, *8.5

               3.      Microban Products v. API Industries

        In this case, the plaintiff supplied the defendant with a compound that defendant then

incorporated into a product (trash bags) and sold under plaintiff’s marks by license from plaintiff.

No. 14 Civ. 41(KPF), 2014 WL 1856471, *1 and *2 (S.D.N.Y. May 8, 2014). After the agreement

terminated, defendant continued to use plaintiff’s marks in selling the trash bags arguing that it

had an “‘absolute’ right” to do so because defendant was selling “genuine goods.” 2014 WL

1856471, *3, 5, and 9. The Court disagreed and entered summary judgment in plaintiff’s favor,

concluding that the first sale doctrine did not apply because defendant “introduced no evidence

indicating that [plaintiff] approved any initial sale.” Id. at *10. That was a threshold requirement:

“the exhaustion doctrine applies only if [plaintiff] authorized the initial sale.” Id. at *10.

Defendant’s right to use plaintiff’s marks – even on trash bags that defendant had manufactured

while the agreement remained in effect – expired when the agreement terminated.

          The exhaustion doctrine is inapplicable here because [defendant] had no legal right to
          sell Microban-branded trash bags after the Agreement terminated, regardless of when
          the bags were manufactured, because [plaintiff] “had not authorized the initial sale or
          released them into the stream of commerce.” Id. at *11 (quoting Ryan, 107 F.Supp.2d
          at 382-83).



5
  The particular manner by which the RFA Brands defendant obtained the plaintiffs’ products – he
found them in a storage locker he had purchased at an auction – is a distinction without a
difference. The Court rejected the first sale doctrine because the RFA Brands defendant could not
establish the threshold fact that plaintiffs had authorized the original sale of the products. Had
defendant been able to do so, he could have relied on the first sale doctrine even though he found
them in the storage locker (but would have had to also clear the “material difference” and
“sponsorship” hurdles before succeeding; see footnote 3, supra).

                                                 4
    Case: 1:16-cv-09788 Document #: 501 Filed: 01/15/20 Page 6 of 9 PageID #:13072




               4.      Liz Claiborne v. Mademoiselle Knitwear

        The defendant in this case manufactured knitwear for plaintiff to sell under plaintiff’s mark.

979 F.Supp. 224, 226 (S.D.N.Y. 1997). The defendant was also authorized to sell the knitwear to

third parties but the parties disagreed “on the scope of the authority granted by [plaintiff]” to

defendant to sell the knitwear to third parties. Id. After defendant sold knitwear to third parties in

circumstances that plaintiff believed exceeded defendant’s authority, plaintiff filed suit. Defendant

insisted that the knitwear was “genuine” because defendant had manufactured it for plaintiff as per

their agreement. The Court explained the oversimplicity of defendant’s argument: “The question

of whether a good is genuine … presupposes the initial sale was authorized.” Id. at 230. If

defendant sold knitwear that was not the subject of an authorized first sale, the garments were not

genuine and could not be protected by the first sale doctrine:

           Whether the goods are genuine is merely duplicative of the central question: whether
           [defendant’s] alleged sales of, and offers to sell, [plaintiff’s] garments were authorized.
           If the first sale by [defendant] was not authorized, then the garments cannot be genuine
           for infringement purposes. Id. at 231.6

               5.      Iberia

        SmartBuy acknowledges that the first sale doctrine requires an authorized first sale. In

opposing Maui Jim’s motion for summary judgment, SmartBuy tells the Court that SmartBuy has

“presented irrefutable evidence that its Maui Jim sunglasses result from a legitimate first-sale.”

(ECF 458, at 9.) SmartBuy’s incorrect interpretation of the facts notwithstanding (see ECF 490, 5-

14), SmartBuy’s argument carries meaning only if a legitimate first sale is legally required under




6
  The Court denied plaintiff’s motion for summary judgment because there was a genuine issue as
to the scope of authority plaintiff had granted to defendant.

                                                  5
     Case: 1:16-cv-09788 Document #: 501 Filed: 01/15/20 Page 7 of 9 PageID #:13073




the first sale doctrine. And the law shows, clearly, that a legitimate first sale is required.7

         Even the primary case Smart relies on, Iberia Foods Corp. v. Romeo, 150 F.3d 298 (3d Cir.

1998),8 illustrates that an authorized first sale is a necessary element of the first sale doctrine. The

plaintiff in Iberia gave a third party the exclusive right to manufacture and sell certain products to

distributors in Puerto Rico under the plaintiff’s trademark. The distributors then sold the products

to retailers in Puerto Rico, who sold the products to the defendant in Puerto Rico. When defendant

offered the products for sale in the U.S., plaintiff sued. The Court found in defendant’s favor

because plaintiff had authorized the third party manufacturer’s first sale of the products to

distributors. That critical fact is missing here. As Maui Jim explains in its summary judgment

briefs (and briefly recaps below), SmartBuy has failed to establish that Maui Jim authorized the

first sale of                                                   MAUI JIM-branded sunglasses that

SmartBuy bought from its suppliers. That difference makes Iberia irrelevant, and makes the first

sale doctrine inapplicable for that reason alone.9

III.     APPLICATION OF THE CASE LAW THAT REQUIRES AN AUTHORIZED ‘FIRST SALE’

          As Maui Jim explains in its summary judgment briefs, SmartBuy cannot establish that the

MAUI JIM-branded sunglasses it sold were the subject of authorized “first sales” by Maui Jim.


7
  See also ECF 483, at 29, where SmartBuy argues: “Maui Jim cites no cases for the proposition
that a legitimate first sale to an authorized retailer becomes unauthorized simply because the
company does not like where the product ultimately ends up.” This argument is incorrect on many
fronts but for present purposes, its significance lies in SmartBuy’s acknowledgement that “a
legitimate first sale” is required. SmartBuy would have no reason to make the argument if the law
were otherwise. But SmartBuy does not establish that the MAUI JIM-branded sunglasses it sold
were the subject of legitimate, authorized “first sales”, as is required. See Section III, infra.
8
    See ECF 416, at 20, 25; ECF 458, at 4, 9, 15, and 16; and ECF 483, at 22, 30, and 31.
9
  The Iberia Court also found that the “material difference” exception did not apply, and the
plaintiff in Iberia did not argue that the “sponsorship” exception applied. See footnote 2, supra
The case before this Court differs from Iberia in each of those respects as well.

                                                     6
  Case: 1:16-cv-09788 Document #: 501 Filed: 01/15/20 Page 8 of 9 PageID #:13074




(ECF 490, 5-14; ECF 464, 19-22.) That alone ends SmartBuy’s reliance on the first sale doctrine.

Indeed, SmartBuy asserts that                    purchased             pairs of MAUI JIM-branded

sunglasses using fraudulent and deceptive means through the                                  scheme it

devised with               . (ECF 490, at 8-10.) Where the first sale is fraudulent, the sale is not

authorized and a downstream reseller’s sale of the products that were the subject of the fraudulent

transaction does not qualify for protection under the first sale doctrine, or else the reseller would

“profit from the malfeasance of an intermediary.” FURminator, 545 F. Supp. 2d at 690, 691

(granting summary judgment over infringer’s reliance on the first sale doctrine). See also

Australian Gold, Inc. v. Hatfield, 436 F.3d 1228, 1237 (10th Cir. 2006) (defendants did not lawfully

acquire plaintiffs’ goods where they “purchased Products using deceptive means, not the open

market, relying on tortious act like using a fake name and dishonestly stating that they operated a

network of ten salons to purchase Products”).

          SmartBuy has also failed to establish that Maui Jim authorized the first sale of       pairs

sunglasses to         companies to whom Maui Jim has never sold a single pair of MAUI JIM

sunglasses. (ECF 490, at 7-8; 10-14.) And SmartBuy has failed to establish that               pairs of

MAUI JIM-branded sunglasses it purchased from                  , and     pairs of MAUI JIM-branded

sunglasses it purchased from         were the subject of authorized first sales by Maui Jim. (Id. at

10-14.)

IV.       CONCLUSION

          Because SmartBuy has presented no evidence that                            of MAUI JIM-

sunglasses it sold were the subject of authorized first sales by Maui Jim, the “first sale” doctrine

does not apply as a matter of law. See, e.g., Ryan, 107 F.Supp.2d at 382 (“If the trademark owner

did not approve the original sale, the goods cannot be considered genuine as a matter of law and

infringement is established.”)

                                                   7
Case: 1:16-cv-09788 Document #: 501 Filed: 01/15/20 Page 9 of 9 PageID #:13075




                                      Respectfully submitted,

                                      /s/ John Gabrielides
                                      John Gabrielides
                                      BARNES & THORNBURG LLP
                                      One North Wacker Drive, Suite 4400
                                      Chicago, IL 60606

                                      Michelle M. Mikol
                                      BARNES & THORNBURG LLP
                                      1717 Pennsylvania Avenue NW, Suite 500
                                      Washington, DC 20006

                                      Attorneys for Plaintiff




                                      8
